Citation Nr: 0007653	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  94-21 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The appellant served on active duty from July 1967 to July 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1993 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO determined 
that new and material evidence had not been submitted to 
reopen the claim for service connection for PTSD.  The RO in 
San Juan, Puerto Rico presently has jurisdiction over this 
case.


FINDING OF FACT

There is evidence of a current medical diagnosis of PTSD, 
reported inservice stressors alleged to have caused the PTSD, 
and medical evidence which generally relates the current 
diagnosis of PTSD to inservice events.


CONCLUSION OF LAW

The appellant has submitted a well-grounded claim for service 
connection for PTSD.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.304(f) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that in the rating decision on appeal, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim for service connection for 
PTSD.  The Board finds that the RO's considering the claim 
for service connection for PTSD as a previously denied claim 
was in error.  Ephraim v. Brown, 82 F.3d 399, 401-402 (Fed. 
Cir. 1996).  Service connection had been previously denied 
for depressive reaction - not PTSD.  Thus, the claim for 
service connection for PTSD is a new claim, which must be 
reviewed on a de novo basis.  Id.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit held that, under 38 U.S.C. 
§ 5107(a), VA has a duty to assist only those claimants who 
have established well-grounded claims.  More recently, the 
United States Court of Appeals for Veterans Claims issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (1999).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990) 
(well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation).

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  When determining whether 
a claim is well grounded, the evidence submitted in support 
of the claim must be accepted as true.  Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995) (citing King v. Brown, 5 Vet. 
App. 19, 21 (1993)).

For service connection for PTSD to be awarded, three elements 
must be present according to VA regulations: (1) medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (DSM-IV criteria for diagnosis); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1999) (as 
amended, 64 Fed. Reg. 32808, June 18, 1999); Moreau v. Brown, 
9 Vet. App. 389 (1996).  As amended, section 3.304(f) 
provides that if the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See also 38 U.S.C.A. 
§ 1154(b) (West 1991).

VA outpatient treatment reports reveal that the appellant was 
treated for PTSD from 1991 to 1997.  In a March 1992 letter, 
K. A. Ritter, R.N., stated that the appellant had been 
treated by the Copin Foundation for PTSD starting in 1991.  
She listed the numerous symptoms that the appellant exhibited 
as a result of this disorder.  In view of this evidence, the 
Board finds that there is a current medical diagnosis of PTSD 
related to inservice events as the appellant has reported no 
other kinds of stressors.  See e.g. Gaines v. West, 11 Vet. 
App. 353 (1998) (claim for PTSD is well grounded where the 
claimant submits (1) medical evidence of a current 
disability; (2) lay evidence (presumed to be credible) of an 
in-service stressor, which in a PTSD case is the equivalent 
of in-service incurrence or aggravation; and, (3) medical 
evidence which generally links the reported in-service 
stressor(s) to a medical diagnosis of PTSD).  When 
determining whether a claim is well grounded, the evidence 
submitted in support of the claim must be accepted as true.  
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) (citing King 
v. Brown, 5 Vet. App. 19, 21 (1993)).  The medical evidence 
cited above is sufficient to establish a well-grounded claim 
for service connection for PTSD.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997) (citing Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir 1996) 
(table)); 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.304(f) (1998).



ORDER

The claim of entitlement to service connection for PTSD is 
well grounded, and to this extent only, the appeal is 
granted.


REMAND

Because the appellant has submitted a well-grounded claim for 
service connection for PTSD, the duty to assist attaches.  
38 U.S.C.A. § 5107(a).  Accordingly, the case is REMANDED to 
the RO for the following action:

1.  The RO should endeavor to obtain any 
additional and more recent medical 
records of treatment for PTSD provided to 
the appellant since approximately 
November 1998.

2.  The RO should again request from the 
appellant a statement containing as much 
detail as possible regarding the 
stressor(s) to which he was exposed 
during service.  He should be asked to 
provide specific details of the claimed 
stressful events during service, such as 
dates, places, detailed descriptions of 
the events, his service units in Vietnam, 
duty assignments and the names and other 
identifying information concerning any 
individuals involved in the events.  The 
appellant should be told that the 
information is necessary to obtain 
supportive evidence of the stressful 
events, allow the appellant reasonable 
time to respond, and inform him that 
failure to respond may result in adverse 
action.

3.  Regardless of the appellant's 
response, the RO should review the file 
and prepare a summary of all the claimed 
stressors.  This summary, the service 
personnel records, and all associated 
documents should be sent to USASCRUR, 
7798 Cissna Road, Springfield, Virginia, 
22150.  See VA MANUAL M21-1, Part VI, 
Paragraph 7.46 (1992).  USASCRUR should 
be requested to provide any information 
which might corroborate the appellant's 
alleged stressors.

4.  After the development requested is 
completed, the RO should schedule the 
appellant for a comprehensive VA 
psychiatric examination to determine the 
diagnoses of all psychiatric disorders 
that are present.  This examination, if 
feasible, should be conducted by a 
psychiatrist who has not previously 
examined, evaluated or treated the 
appellant.  The claims folder and a copy 
of this remand must be provided to the 
examiner prior to the examination.  The 
examiner should determine the true 
diagnoses of any currently manifested 
psychiatric disorder(s).  The 
diagnosis(es) must be based on 
examination findings, all available 
medical records, complete review of 
comprehensive testing for PTSD, and any 
special testing deemed appropriate.  A 
multiaxial evaluation based on the 
current DSM-IV diagnostic criteria is 
required.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
specify (1) whether each alleged stressor 
found to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.

In addition, the examiner must comment on 
the approximate date of onset and 
etiology of any diagnosed psychiatric 
disorder as shown by the evidence of 
record, and in so doing, the examiner 
should attempt to reconcile the multiple 
psychiatric diagnoses and/or assessments 
of record based on his/her review of all 
of the evidence of record, particularly 
with respect to prior diagnoses of PTSD.

A complete rationale for all opinions 
expressed must be provided.  The copy of 
the examination report and all completed 
test reports should thereafter be 
associated with the claims folder.

5.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

6.  Upon completion of the above, the RO 
should readjudicate the claim of 
entitlement to service connection for 
PTSD on a de novo basis as the claim has 
been found well grounded and new and 
material evidence is not a factor for 
consideration.  Further, the 
readjudication of this claim must be in 
accord with the revised version of 38 
C.F.R. § 3.304(f), as amended effective 
from March 1997.  The RO should also 
carefully consider the benefit of the 
doubt rule within the analytical 
framework provided by applicable caselaw 
for PTSD claims, such as in the Suozzi, 
Cohen and Moreau decisions.  In this 
regard, if the evidence is not in 
equipoise the RO should explain why.  See 
Cartwright v. Derwinski, 2 Vet. App. 24, 
26 (1991).  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
provided the opportunity to respond 
thereto.

Thereafter, and if appropriate, the case should be returned 
to the Board after compliance with all requisite appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 



